IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00267-CV

        IN THE INTEREST OF J.W.T., ADULT DISABLED CHILD



                          From the 13th District Court
                             Navarro County, Texas
                         Trial Court No. 93-00-03222-CV


                                       ORDER

       Texas Rule of Appellate Procedure 9.9(b) states, “Unless the inclusion of sensitive

data is specifically required by a statute, court rule, or administrative regulation, an

electronic or paper document containing sensitive data may not be filed with a court

unless the sensitive data is redacted . . . .” TEX. R. APP. P. 9.9(b). Rule 9.9(a) defines

“sensitive data” as:

              (1) a driver’s license number, passport number, social security
       number, tax identification number or similar government-issued personal
       identification number;

             (2) a bank account number, credit card number, or other financial
       account number; and

             (3) a birth date, home address, and the name of any person who was
       a minor when the underlying suit was filed.
TEX. R. APP. P. 9.9(a).

        Appellant Marceia Bonin-Turner filed her brief, which includes a lengthy

appendix, on November 27, 2017. The brief, however, contains sensitive data that has not

been redacted pursuant to Rule 9.9. On November 30, 2017, Appellant filed a motion

requesting that Exhibits 17, 18, 19, 20, and 21 in the appendix of her brief be sealed

because “[t]he contents are confidential and very sensitive.” But Exhibits 17, 18, 19, 20,

and 21 are not the only exhibits that contain sensitive data.

        Accordingly, Appellant’s brief, including the appendix, is stricken, and

Appellant’s motion requesting that Exhibits 17, 18, 19, 20, and 21 be sealed is dismissed

as moot.

        Within 7 days from the date of this Order, Appellant is ordered to file a brief that

complies with Rule 9.9. Appellant may file a motion requesting that certain contents of

the new brief be sealed, if necessary.


                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 10, 2018
Do not publish




In the Interest of J.W.T.                                                             Page 2